Judge BECTON
concurring.
Luckey’s case was not wholly frivolous. Indeed, his arguments were exceptionally well briefed. I concur in the result, however, because the law is against him. It is especially because I believe each defendant has a right to have his “one day in court” —at the trial and appellate levels — that I write this concurring opinion. I do not oppose methods to expedite appeals of right to avoid unnecessary delay and expense, but I do oppose suggestions to substitute petitions for certiorari for appeals of right.